EXHIBIT AT SCHAWK, INC.: Timothy Allen Vice President, Finance Operations and Investor Relations 847-827-9494 Timothy.Allen@schawk.com AT DRESNER CORPORATE SERVICES: Investors: Philip Kranz 312-780-7240 pkranz@dresnerco.com SCHAWK ANNOUNCES FOURTH-QUARTER AND FULL-YEAR 2008 RESULTS ●Amends debt agreements to provide covenant flexibility ●Announces fourth-quarter and full-year 2008 conference call and Webcast ●Announces 2009 guidance Des Plaines, IL, June 11, 2009—Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, reported fourth-quarter and full-year 2008 results and amended its debt agreements to resolve certain covenant concerns. Management Comments President and Chief Executive Officer David A. Schawk commented, “We are pleased to announce that the Company has amended its revolving credit facility and the terms of its outstanding notes to resolve certain financial covenant issues. We believe the amended debt agreements provide the necessary flexibility to support our operations without restricting opportunities for growth and reflect our lenders’ confidence in Schawk and our ability to generate strong cash flow from operations. We appreciate their continued support.” Mr.
